Exhibit 10.14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.


Principal
Amount:                                                                           Issue
Date: August 2, 2013


SECURED CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, ACTIVECARE, INC., a Delaware corporation (hereinafter called
“Borrower”), hereby promises to pay ____________(the “Holder”), address
at______________, Fax:___________, without demand, the sum of _____________
($__________) (“Principal Amount”), with interest accruing thereon, on August 2,
2014 (the “Maturity Date”), if not sooner paid or modified as permitted herein.


This Note has been entered into pursuant to the terms of a subscription
agreement (the “Subscription Agreement”) by and among the Borrower, the Holder
and certain other holders (the “Other Holders”) of convertible promissory notes
(the “Other Notes”), dated as of August 2, 2013, for an aggregate Principal
Amount of up to $550,000.  Unless otherwise separately defined herein, each
capitalized term used in this Note shall have the same meaning as set forth in
the Subscription Agreement.  The following terms shall apply to this Note:


ARTICLE I


GENERAL PROVISIONS


1.1           Interest Rate.   Cash interest payable on this Note shall compound
annually and accrue at the annual rate of twelve percent (12%) from the Issue
Date through the Maturity Date.  Interest shall be payable quarterly in arrears
on the last day of each three months commencing October 31, 2013 and on the
Maturity Date, accelerated or otherwise, when the principal and remaining
accrued but unpaid interest shall be due and payable, or sooner as described
below.  Interest will be payable in cash or at the election of the Holder, may
be converted to Common Stock pursuant to Article II.


1.2           Payment Grace Period.  The Borrower shall not have any grace
period to pay any monetary amounts due under this Note.  After the Maturity Date
and during the pendency of an Event of Default, (as defined in Article IV) a
default interest rate of eighteen percent (18%) per annum shall be in effect.


1.3           Conversion Privileges.  The Conversion Rights set forth in Article
II shall remain in full force and effect immediately from the date hereof and
until the Note is paid in full regardless of the occurrence of an Event of
Default.  This Note shall be payable in full on the Maturity Date, unless
previously converted into Common Stock in accordance with Article II hereof.

 
 

--------------------------------------------------------------------------------

 


1.4           Pari Passu.   All payments made on this Note and the Other Notes
and except as otherwise set forth herein all actions taken by the Borrower with
respect to this Note and the Other Notes shall be made and taken pari passu with
respect to this Note and the Other Notes.


1.5           Application of Payments.  Payments made in connection with this
Note shall be applied first to amounts due hereunder other than principal and
interest, thereafter to interest and finally to Principal Amount.


1.6           Miscellaneous.   Interest on this Note shall be calculated on the
basis of a 360-day year and the actual number of days elapsed.  Principal and
interest on this Note and other payments in connection with this Note shall be
payable at the Holder’s offices as designated above in lawful money of the
United States of America in immediately available funds without set-off,
deduction or counterclaim.  Upon assignment of the interest of Holder in this
Note, Borrower shall instead make its payment pursuant to the assignee’s
instructions upon receipt of written notice thereof.


ARTICLE II


CONVERSION RIGHTS


The Holder shall have the right to convert the principal due under this Note
into Shares of the Borrower’s Common Stock, $0.00001 par value per share
(“Common Stock”) as set forth below.


2.1.           Conversion into the Borrower’s Common Stock.


(a)           The Holder shall have the right from and after the date of the
issuance of this Note and then at any time until this Note is fully paid, to
convert any outstanding and unpaid principal portion of this Note, and accrued
but unpaid interest, at the election of the Holder (the date of giving of such
notice of conversion being a “Conversion Date”) into fully paid and
non-assessable shares of Common Stock as such stock exists on the date of
issuance of this Note, or any shares of capital stock of Borrower into which
such Common Stock shall hereafter be changed or reclassified, at the conversion
price as defined in Section 2.1(b) hereof, determined as provided herein.  Upon
delivery to the Borrower of a completed Notice of Conversion, a form of which is
annexed hereto as Exhibit A, Borrower shall issue and deliver to the Holder
within three (3) business days after the Conversion Date (such third day being
the “Delivery Date”) that number of shares of Common Stock for the portion of
the Note converted in accordance with the foregoing.  The Holder will not be
required to surrender the Note to the Borrower until the Note has been fully
converted or satisfied.   The number of shares of Common Stock to be issued upon
each conversion of this Note shall be determined by dividing that portion of the
principal of the Note and interest, if any, to be converted, by the Conversion
Price.


(b) Subject to adjustment as provided in Section 2.1(c) hereof, the conversion
price (“Conversion Price”) per share shall be equal to $0.75.


(c)            The Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 2.1(a),
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:


A.           Fundamental Transaction.   If, at any time while this Note is
outstanding, (A) the Borrower effects any merger or consolidation of the
Borrower with or into another entity, (B) the Borrower effects any sale of all
or substantially all of its assets in one or a series of related transactions,
(C) any tender offer or exchange offer (whether by the Borrower or another
entity) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, (D) the
Borrower consummates a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, or spin-off)
with one or more persons or entities whereby such other persons or entities
acquire more than the 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by such other persons or entities
making or party to, or associated or affiliated with the other persons or
entities making or party to, such stock purchase agreement or other business
combination), (E) any "person" or "group" (as these terms are used for purposes
of Sections 13(d) and 14(d) of the 1934 Act), is or shall become the "beneficial
owner" (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate Common Stock of the Borrower, or material Subsidiary of the
Borrower, (F) the Borrower effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property or (G) a
majority of the members of the Borrower’s board of directors as of the Closing
Date no longer serving as directors of the Borrower, except as a result of
natural causes or as a result of hiring additional outside directors in order to
meet stock exchange requirements, unless prior written consent of the Holders
had been obtained by the Borrower (in any such case, a "Fundamental
Transaction"), this Note, as to the unpaid principal portion thereof and accrued
interest thereon, if any, shall thereafter be deemed to evidence the right to
convert into such number and kind of shares or other securities and property as
would have been issuable or distributable on account of such Fundamental
Transaction, upon or with respect to the securities subject to the conversion
right immediately prior to such Fundamental Transaction.  The foregoing
provision shall similarly apply to successive Fundamental Transactions of a
similar nature by any such successor or purchaser.  Without limiting the
generality of the foregoing, the anti-dilution provisions of this Section shall
apply to such securities of such successor or purchaser after any such
Fundamental Transaction.


 
 

--------------------------------------------------------------------------------

 
 
B.           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


C.           Stock Splits, Combinations and Dividends.   If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.


                    D.           Share Issuance.   So long as this Note is
outstanding, if the Borrower shall issue any Common Stock except for the
Excepted Issuances (as defined in Section 12(a) of the Subscription Agreement),
prior to the complete conversion or payment of this Note, for a consideration
per share that is less than the Conversion Price that would be in effect at the
time of such issue, then, and thereafter successively upon each such issuance,
the Conversion Price shall be reduced to such other lower issue price.  For
purposes of this adjustment, the issuance of any security or debt instrument of
the Borrower or other Common Stock Equivalent carrying the right to convert such
security or debt instrument into Common Stock or of any warrant, right or option
to purchase Common Stock shall result in an adjustment to the Conversion Price
upon the issuance of the above-described security, debt instrument, warrant,
right, or option and again upon the issuance of shares of Common Stock upon
exercise of such conversion or purchase rights if such issuance is at a price
lower than the then applicable Conversion Price. Common Stock issued or issuable
by the Borrower for no consideration or for consideration which cannot be
determined at the time of issue or which is subject to reset will be deemed
issuable or to have been issued for $0.00001 per share of Common Stock.  The
reduction of the Conversion Price described in this paragraph is in addition to
the other rights of the Holder described in the Subscription Agreement.  A
convertible instrument (including a right to purchase equity of the Company)
issued, subject to an original issue or similar discount or which principal
amount is directly or indirectly increased after issuance will be deemed to have
been issued for the actual cash amount received by the Company in consideration
of such convertible instrument.  “Common Stock Equivalent” shall mean any
securities of the Borrower or the Subsidiaries which would entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
debt, preferred stock, right, option, warrant or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock.


 
 

--------------------------------------------------------------------------------

 
 
(d)           Whenever the Conversion Price is adjusted pursuant to Section
2.1(c) above, the Borrower shall promptly, but not later than the second (2nd)
Trading Day after the effectiveness of the adjustment, provide notice to the
Holder setting forth the Conversion Price after such adjustment and setting
forth a statement of the facts requiring such adjustment.  Failure to provide
the foregoing notice is an Event of Default under this Note.


(e)           During the period the conversion right exists, Borrower will
reserve from its authorized and unissued Common Stock not less than an amount of
Common Stock equal to 150% of the amount of shares of Common Stock issuable upon
the full conversion of this Note and interest, if any.  Borrower represents that
upon issuance, such shares will be duly and validly issued, fully paid and
non-assessable.  Borrower agrees that its issuance of this Note shall constitute
full authority to its officers, agents, and transfer agents who are charged with
the duty of executing and issuing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the conversion of this
Note.


2.2           Partial Conversion.  This Note may be converted by the Holder in
whole or in part as described in Section 2.1(a) hereof and the Subscription
Agreement.  Upon partial conversion of this Note, a new Note containing the same
date and provisions of this Note shall, at the request of the Holder, be issued
by the Borrower to the Holder for the principal balance of this Note and
interest which shall not have been converted or paid, upon surrender of the
existing Note.


2.3.           Maximum Conversion.  The Holder shall not be entitled to convert
on a Conversion Date that amount of the Note in connection with that number of
shares of Common Stock which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Borrower on such Conversion Date.  For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder.  Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of
4.99%.  The Holder shall have the authority to determine whether the restriction
contained in this Section 2.3 will limit any conversion hereunder and the extent
such limitation applies and to which convertible or exercisable instrument or
part thereof such limitation applies.  The Holder may increase to not more than
9.99% or waive the 4.99% conversion limitation described in this Section 2.3, in
whole or in part, including with respect to the payment of interest in shares of
Common Stock, upon and effective after 61 days prior written notice to the
Borrower.


2.4           Borrower’s Obligations.  Upon the conversion of this Note or part
thereof, the Borrower shall, at its own cost and expense, take all necessary
action, including obtaining and delivering an opinion of counsel to assure that
the Borrower’s transfer agent shall issue stock certificates in the name of a
Holder (or its permitted nominee) or such other persons as designated by Holder
and in such denominations to be specified at conversion representing the number
of shares of Common Stock issuable upon such conversion.  The Borrower warrants
that no instructions other than these instructions have been or will be given to
the Borrower’s transfer agent and that the certificates representing such shares
shall contain no legend other than the legend set forth in Section 4(h) of the
Subscription Agreement.  If and when a Holder sells the Conversion Shares,
assuming (i) a registration statement including such Conversion Shares for
registration has been filed with the Commission, is effective and the
prospectus, as supplemented or amended, contained therein is current and (ii)
Holder or its agent confirms in writing to the transfer agent that Holder has
complied with the prospectus delivery requirements, the Borrower will reissue
the Conversion Shares without restrictive legend.  In the event that the
Conversion Shares are sold in a manner that complies with an exemption from
registration, the Borrower will promptly instruct its counsel to issue to the
transfer agent an opinion permitting removal of the legend, provided that Holder
delivers reasonably requested representations in support of such opinion.


 
 

--------------------------------------------------------------------------------

 
 
2.5           Late Delivery.  The Borrower understands that a delay in the
delivery of the Conversion Shares in the form required pursuant to Section 2.4
hereof later than the Delivery Date could result in economic loss to the
Holder.  As compensation to Holder for such loss, the Borrower agrees to pay (as
liquidated damages and not as a penalty) to Holder for late issuance of
Conversion Shares in the form required pursuant to this Note upon Conversion of
the Note, the amount of $100 per Trading Day (increasing to $200 per Trading Day
after ten (10) Trading Days) after the Delivery Date for each $10,000 of Note
principal amount and interest (and proportionately for other amounts) being
converted of the corresponding Conversion Shares which are not timely
delivered.  The Borrower shall pay any payments incurred under this Section upon
demand.  Furthermore, in addition to any other remedies which may be available
to the Holder, in the event that the Borrower fails for any reason to effect
delivery of the Conversion Shares on or before the Delivery Date, the Holder
will be entitled to revoke all or part of the relevant Notice of Holder by
delivery of a notice to such effect to the Borrower whereupon the Borrower and
Holder shall each be restored to their respective positions immediately prior to
the delivery of such notice, except that the damages payable in connection with
the Borrower’s default shall be payable through the date notice of revocation or
rescission is given to the Borrower.


2.6        Buy-In.   In addition to any other rights available to Holders, if
the Borrower fails to deliver to a Holder Conversion Shares by the Delivery Date
and if after the Delivery Date Holder or a broker on Holder’s behalf purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by Holder of the Common Stock which Holder was
entitled to receive upon such conversion (a “Buy-In”), then the Borrower shall
pay to Holder (in addition to any remedies available to or elected by the
Holder) the amount by which (A) Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (B) the aggregate principal and/or interest amount of the Note for which
such conversion request was not timely honored together with interest thereon at
a rate of 15% per annum, accruing until such amount and any accrued interest
thereon is paid in full (which amount shall be paid as liquidated damages and
not as a penalty).  For example, if a Holder purchases shares of Common Stock
having a total purchase price of $11,000 to cover a Buy-In with respect to an
attempted conversion of $10,000 of Note principal and/or interest, the Borrower
shall be required to pay Holder $1,000 plus interest. Holder shall provide the
Borrower written notice and evidence reasonably acceptable to the Borrower
indicating the amounts payable to Holder in respect of the Buy-In.


ARTICLE III


REDEMPTION


3.1           Fundamental Transaction.  Upon the occurrence of a Fundamental
Transaction, then in addition to the Holder’s rights described in Section
2.1(c)(A), until twenty (20) business days after the Borrower notifies the
Holder of the occurrence of the Fundamental Transaction, the Holder may elect to
accelerate the Maturity Date as of the date of the Fundamental Transaction and
receive payment of 120% of the then outstanding Principal Amount, accrued
interest and any other amount owed to the Holder pursuant to the Transaction
Documents.


3.2           Optional Redemption.  This Note may not be prepaid, converted,
redeemed or called by the Borrower without the consent of the Holder except as
described in the Note.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV


EVENT OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”),
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment or grace period,
all of which hereby are expressly waived, except as set forth below:


4.1           Failure to Pay Principal or Interest.  The Borrower (i) fails to
pay any installment of principal or interest under this Note when due, or (ii)
fails to pay any interest or other sums due under this Note when due.


4.2           Breach of Covenant.  The Borrower or any Subsidiary breaches any
material covenant or other term or condition of this Note or any Transaction
Documents except for a breach of payment, in any material respect.


4.3           Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, or the Transaction
Documents shall be false or misleading in any material respect as of the date
made and the Closing Date.


4.4           Liquidation.   Any dissolution, liquidation or winding up by
Borrower or a material Subsidiary of a substantial portion of their businesses.
 
4.5           Cessation of Operations.   Any cessation of operations by Borrower
or a material Subsidiary.
 
4.6           Maintenance of Assets.   The failure by Borrower or any material
Subsidiary to maintain any material intellectual property rights, personal, real
property, equipment, leases or other assets which are necessary to conduct its
business (whether now or in the future).


4.7           Receiver or Trustee.  The Borrower or any Subsidiary shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.


4.8           Judgments.  Any money judgment, writ or similar final process
shall be entered or made in a non-appealable adjudication against Borrower or
any Subsidiary or any of its property or other assets for more than $50,000 in
excess of the Borrower’s or such Subsidiary’s insurance coverage, unless stayed
vacated or satisfied within thirty (30) days.


4.9           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary.


4.10           Delisting.   An event resulting in the Common Stock no longer
being quoted on a Principal Market; failure to comply with the requirements for
continued quotation on the Principal Market for a period of ten (10) consecutive
trading days; or notification from a Principal Market that the Borrower is not
in compliance with the conditions for such continued quotation and such
non-compliance continues for ten (10) days following such notification.


 
 

--------------------------------------------------------------------------------

 
 
4.11           Non-Payment.   A default by the Borrower or any Subsidiary under
any one or more obligations in an aggregate monetary amount in excess of $50,000
for more than twenty (20) days after the due date, unless the Borrower or such
Subsidiary is contesting the validity of such obligation in good faith.


4.12           Stop Trade.  An SEC or judicial stop trade order or Principal
Market trading suspension.


4.13           Failure to Deliver Common Stock or Replacement Note.  Borrower’s
failures to timely deliver Common Stock to the Holder pursuant to and in the
form required by this Note, and the Subscription Agreement, or, if required, a
replacement Note following a partial conversion or exercise.


4.14           Reservation Default.   Failure by the Borrower to have reserved
for issuance upon conversion of the Note, the number of shares of Common Stock
as required in the Subscription Agreement, and this Note, and to have cured such
failure with any applicable time periods provided for in the Transaction
Documents.


4.15           Financial Statement Restatement.  The restatement after the date
hereof of any financial statements filed by the Borrower with the Securities and
Exchange Commission for any date or period from two years prior to the Issue
Date of this Note and until this Note is no longer outstanding, if the result of
such restatement would, by comparison to the unrestated financial statements,
have constituted a Material Adverse Effect.  For the avoidance of doubt, any
restatement related to new accounting pronouncements shall not constitute a
default under this Section 4.15.


4.16           Non-Registration Event.  The Borrower’s failure to materially
comply with the registration obligations set forth in Section 11 of the
Subscription Agreement.


4.17           Reverse Splits.   The Borrower effectuates a reverse split of its
Common Stock without twenty (20) days prior written notice to the Holder.


4.18           Event Described in Subscription Agreement.  The occurrence of an
Event of Default as described in the Subscription Agreement or any other
Transaction Document that, if susceptible to cure, is not cured during any
designated cure period.


4.19           Notification Failure.   A failure by Borrower to notify Holder of
any material event of which Borrower is obligated to notify Holder pursuant to
the terms of this Note or any other Transaction Document.


4.20           Cross Default.  A default by the Borrower of a material term,
covenant, warranty or undertaking of any other agreement to which the Borrower
and Holder are parties, or the occurrence of an event of default under any such
other agreement to which Borrower and Holder are parties which is not cured
after any required notice and/or cure period.


4. 21           Other Note Default.   The occurrence of an Event of Default
under any Other Note.


ARTICLE V


SECURITY INTEREST


5.           Security Interest.   This Note is secured by a security interest
granted to the Holder pursuant to a Security Agreement, as delivered by Borrower
to Holder.


 
 

--------------------------------------------------------------------------------

 


ARTICLE VI


MISCELLANEOUS


6.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
6.2           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the first business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Borrower to: ActiveCare Inc., 1365
West Business Park Drive, Orem, UT 84058, Attn: Mike Acton, facsimile:
855-864-2511, with a copy by fax only to (which shall not constitute notice):
Durham Jones & Pinegar, 111 East Broadway, Suite 900, Salt Lake City, Utah
84111, Attn: C. Parkinson Lloyd, Esq., facsimile: (801) 415-3500, and (ii) if to
the Holder, to the name, address and facsimile number set forth on the front
page of this Note, and to: Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley
Stream, New York 11581, facsimile: (212) 697-3575.
 
6.3           Amendment Provision.  The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.
 
6.4           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.  The Borrower may not assign its obligations under this
Note.
 
6.5           Cost of Collection.  If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.
 
6.6           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York.  Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs.  In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder.  This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought.  For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
6.7           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law.  In the event that the
rate of interest required to be paid or other charges hereunder exceed the
maximum rate permitted by applicable law, any payments in excess of such maximum
rate shall be credited against amounts owed by the Borrower to the Holder and
thus refunded to the Borrower.
 
6.8           Non-Business Days.   Whenever any payment or any action to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment may be due or action shall be required on the
next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.
 
6.9           Facsimile Signature.  In the event that the Borrower’s signature
is delivered by facsimile transmission, PDF, electronic signature or other
similar electronic means, such signature shall create a valid and binding
obligation of the Borrower with the same force and effect as if such signature
page were an original thereof.
 
6.10           Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this
Note.  However, the Holder will have the rights of a shareholder of the Borrower
with respect to the Shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Borrower.


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the _____ day of July, 2013.




ACTIVECARE INC.




By: ________________________________
                                                                                    Name:
                                                                                    Title:


WITNESS:




______________________________________

 
 

--------------------------------------------------------------------------------

 

 EXHIBIT A - NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)




The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by ACTIVECARE, INC. on August
2, 2013 into Shares of Common Stock of ACTIVECARE, INC. (the “Borrower”)
according to the conditions set forth in such Note, as of the date written
below.






Date of
Conversion:____________________________________________________________________




Conversion
Price:______________________________________________________________________




Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of ACTIVECARE, INC.




Shares To Be
Delivered:_________________________________________________________________




Signature:____________________________________________________________________________




Print
Name:__________________________________________________________________________




Address:_____________________________________________________________________________


   ____________________________________________________________________________


 
 
 
 

--------------------------------------------------------------------------------

 